PER CURIAM:
On May 1, 1988, claimant's husband was operating her vehicle, a 1979 AMC Concord, in an easterly direction on the Fifth Avenue Bridge in Huntington. As he proceeded across the bridge, the automobile struck an expansion joint, and sustained damage in the amount of $270.60.
Richard Stover testified that the accident occurred at approximately 7:30 in the evening. It was light and clear. He was accompanied in the automobile by his daughter. The highways is a one-way street proceeding east. There was heavy traffic at the time of this accident. Claimant described a "steel plate" which protected the area where the bridge joins to the asphalt had become dislodged. The "steel plate" stuck the manifold and the exhaust pipe of the automobile. The "steel plate" was actually a loose expansion joint. The steel was three or four inches above the ground. He had driven this route the day prior to this incident, and, at that time, the expansion joint was not in a hazardous condition.
Wilson Braley, District 2 Bridge Engineer for respondent, testified that he is familiar with the Fifth Avenue Bridge. He explained that an expansion joint in this type of bridge is to allow for thermal expansion of the bridge or movement of the bridge due to changes in temperature. He did not become aware of the problem with the joint until he received a cable from the City of Huntington on May 4, 1988. The city had been notified of the complaint by claimant's husband after his accident. Mr. Braley had received no complaints prior to May 1, 1988 concerning the problem.
The bridge where the accident occurred is a well-travelled bridge. This Court has previously granted awards to claimants for damages which were incurred as a result of hazardous expansion joints. State Farm Ins. Co., as Subrogee of Vernon Marcum, Jr., Individually vs. Dept. of Highways, (Opinion issued January 18, 1988); Gregory A Harrison vs. Dept. of Highways, 13 Ct.Cl. 229 (1980); and Bubar vs. Dept. of Highways, 12 Ct.Cl. 204 (1978). The Court is of the opinion that respondent was negligent in the maintenance of the expansion joint and grants an award to claimant for damages incurred by her vehicle.
Award of $270.60.